PER CURIAM.
This appeal has been previously consolidated with Town of Redington Shores v. Redington Towers, Case No. 76-909, upon the motion of counsel for Redington Shores. This court rendered its opinion in Case No. 76-909 on February 3, 1978, 354 So.2d 942 and the parties were ordered to notify the court in writing as to the effect of that decision on this appeal. The responses have been received, and the parties agreed that the opinion of this court in Case No. 76-909 *901totally disposed of the issues in this appeal. Accordingly, the order appealed in Case No. 77-1613 is reversed on authority of Town of Redington Shores v. Redington Towers, 354 So.2d 942 (Fla. 2d DCA 1978).
BOARDMAN, C. J., HOBSON and SCHEB, JJ., concur.